TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 16, 2022



                                     NO. 03-22-00163-CV


                    M. P. a/k/a M. D., J. J. L.-B., and C. J. L., Appellants

                                                v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on March 7, 2022. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s order. Therefore, the Court affirms the trial court’s order. Because appellant, M.P. a/k/a

M.D. is indigent and unable to pay costs, no adjudication of costs is made as to M.P. a/k/a M.D.

Appellants, J.J.L.-B. and C.J.L. shall pay the filing fee related to the filing of their notice

of appeal.